UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2023



THERESA A. WEAVER, mother and next friend of
Christina Weaver, a minor,

                                              Plaintiff - Appellant,
          versus


GORDON SEVIG TRUCKING COMPANY,

                                              Defendant - Appellee,
          and


KEVIN CLAUDE NORTON,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-1155-WMN)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theresa A. Weaver, Appellant Pro Se. Steve Roy Migdal, SNIDER,
BUCK, MIGDAL & MYERS, CHARTERED, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theresa A. Weaver appeals the district court’s order granting

Gordon Sevig Trucking Company’s motion for summary judgment in this

wrongful death action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Weaver v.

Gordon Sevig Trucking Co., No. CA-99-1155-WMN (D. Md. June 29,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2